IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00225-CV

                    IN THE INTEREST OF J.I.G., A CHILD


                           From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. 11-19865-AG


                          MEMORANDUM OPINION


      Appellant appeals the denial of a plea to the jurisdiction. Appellant has now

filed a motion to dismiss the appeal.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 13, 2011
[CV06]